TDCJ Offender Details                                                                                Page 1 of2


                                                                 I:EJ   TDCJ Home     -       New Offender Search




 Offender Information Details


 SID Number:                                    05550085

 TDCJ Number:                                   01568643

 Name:                                          BROWN,BILLY J JR

 Race:                                          B

 Gender:                                        M
 DOB:                                           1981-02-12

 Maximum Sentence Date:                         LIFE SENTENCE

 Current Facility:                              POLUNSKY

 Projected Release Date:                        LIFE SENTENCE

 Parole Eligibility Date:                       2038-06-05

 Offender Visitation Eligible:                  YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and                      •
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.



    Parole Review Information

 Offense History:
   Offense                                 Sentence                           Sentence (YY-
                       Offense                          County Case No.
    Date                                     Date                               MM-DD)
                                                                 F-9970419-
   1999-02-16   AGG SEX ASL T CHILD U-14   2000-01-18   DALLAS                      5-00-00
                                                                    PV




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=05550085                     2/26/2015